Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 are currently pending and have been examined.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Re claim 2 recites the acronym FPGA without defining. Acronyms must be defined when used for the first time.  
Re claim 13, line 3 recites “indicative of indicative of” when it appears that it should be “indicative of 
Re claim 16, line 2 recites “indicative of indicative of” when it appears that it should be “indicative of  Appropriate correction is required.
Re claim 11, lines 6, recites the term “a second usage value” in ordinal form. However, there’s no “first usage value” described in either of parent claims 2 or 1. The term “usage value” in claim 1 should be amended to read “first usage value” for consistency and to avoid confusion.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:
As per claim 1, lines 8-9, recites “transmitting, via an egress assembly, a second digital bit stream indicative of the usage values”. However, it is uncertain and not clearly understood to whom to transmit the second digital bit stream (e.g. to a client, to another processor).
As per claim 14, it is rejected for having similar issues as claim 1.
Claims 2-13 and 15-17, they are rejected as being dependent on rejected claims 1 and 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Balster et al. (U.S. Pub. No. 20120033880 A1) in view of McElvain et al. (U.S. Pub. .
Balster and McElvain were cited in a previous Office Action.

As per claim 1, Balster teaches the invention substantially as claimed including a computer implemented method, comprising:
receiving, by a processor (par. 0056, a field programmable gate array (FPGA)) via an ingress assembly (Fig. 5 and par. 0057 … the field programmable gate array 550 may comprise input/output pins 560, equiv. to ingress/egress assembly), a first digital bit stream of data to be processed by a plurality of circuits within the processor, the plurality of circuits generated from a plurality of code blocks previously provided to the processor (par. 0045 The stream of symbols and corresponding contexts generated by the coding passes are typically input into the arithmetic encoder task, which generates an embedded bit stream for each code block. In an FPGA implementation of the arithmetic encoder, at least some of the math functions and equivalence checking functions may be partitioned into leaf level hardware processing objects; par. 0056 … each of these logic blocks may be implemented as one or more logic blocks [as IP blocks/circuits] in a field programmable gate array (FPGA) that operates with a hardware description language).
in parallel, processing the first digital bit stream of data through the plurality of circuits … (par. 0042 … Each code block may then be independently encoded by encoding logic 40f to generate an embedded bit stream associated with each code block. Processing the code blocks independently may permit parallel processing of the code blocks; par. 0065 FPGA 550 may receive, via input/output pins, 
Balster does not expressly teach: generating a usage value indicative of execution of at least one of the plurality of circuits consuming the first digital bit stream; and transmitting, by the processor via an egress assembly, a second digital bit stream indicative of the one or more usage values.  
However, McElvain teaches:
generating a usage value indicative of execution of at least one of the plurality of circuits (Fig 5, IP Blocks 510A-510I) consuming the first digital bit stream; and transmitting, by the processor via an egress assembly (Fig. 5, Licensing Blocks 505 provide ingress/egress point that communicates via bust 508), a second digital bit stream indicative of the one or more usage values (par. 0046, The clock circuit 525 may store a new value (e.g., a count [usage value] of how many times a particular hardware sub-design has been executed, or the current date/time, etc.); par. 0048 … memory within an external hardware device having a trusted host identifier 545 may include all of the embodiments discussed for the clock circuit 525 as discussed above. That is, usage values maybe transmitted/stored to memory of external hardware device to be evaluated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Balster to include the method of generating a count of how many times particular hardware sub-designs have been executed as set forth by McElvain because the ability to generate and store a count of how many times hardware sub-designs of a FPGA have been executed would 

As per claim 2, Balster teaches wherein the processor is an FPGA (par. 0056, a field programmable gate array FPGA).

As per claim 7, McElvain further teaches wherein the usage value is indicative of a number of times that one of the plurality of circuits was executed (par. 0046, … may store a new value (e.g., a count of how many times a particular hardware sub-design has been executed, or the current date/time, etc.)).

As per claim 9, McElvain teaches wherein the usage value comprises a usage count or a usage rate (par. 0046 The clock circuit 525 may store a new value (e.g., a count of how many times a particular hardware sub-design has been executed, or the current date/time, etc.)).

As per claim 10, Balster teaches wherein the ingress assembly and the egress assembly are generated by the plurality of code blocks previously provided to the processor (Fig. 5 and par. 0057 … the field programmable gate array 550 may comprise input/output pins 560, equiv. to ingress/egress assembly).

As per claim 11, Balster and McElvain teaches the limitations of claim 1. Balster further teaches receiving, by the processor via the ingress assembly (Fig. 5 and par. 0057 … the field programmable gate array 550 may comprise input/output pins 560, 
McElvain further teaches receiving a second plurality of code blocks to regenerate a second plurality of circuits (par. 0028 licensing blocks 205A-205I may be used to enable IP blocks 210A-210I in one embodiment); 
in parallel, processing the third digital bit stream of data through the second plurality of circuits and generating a second usage value indicative of execution of at least one of the second plurality of circuits consuming the third digital bit stream; transmitting, by the processor via the egress assembly, a fourth digital bit stream indicative of the usage value (par. 0046, The clock circuit 525 may store a new value e.g., a count of how many times a particular hardware sub-design has been executed [usage value], or the current date/time, etc.; par. 0048 … memory within an external hardware device having a trusted host identifier 545 may include all of the embodiments discussed for the clock circuit 525 as discussed above. Thus, implicitly the count of how many times a particular hardware sub-design has been executed, or the current date/time may be transmitted to memory of external hardware device).

As per claim 12, McElvain teaches wherein generating the second usage value is conducted by one or more metering circuits on the processor (par. 0046, The clock circuit 525 may store a new value e.g., a count of how many times a particular hardware sub-design has been executed [usage value]; par. 0030 … IP blocks 210A-210I may be hardware sub-designs that have been provided by a third party IP block owner)

As per claim 13, McElvain wherein the usage value and the second usage value comprises a usage count or a usage rate, and wherein the usage value and the second usage value are indicative of at least one of a time interval, a number of times that one of the plurality of circuits was executed, or an aggregation of execution of one or more of the plurality of circuits (par. 0046, The clock circuit 525 may store a new value (e.g., a count of how many times a particular hardware sub-design has been executed, or the current date/time, etc.)).

As per claim 14, it is a computer implemented method having similar limitations as claim 1. Thus, claim 14 is rejected for the same rationale as applied to claim 1.

As per claim 15, it is a computer implemented method having similar limitations as claim 2. Thus, claim 15 is rejected for the same rationale as applied to claim 2.

As per claim 16, McElvain teaches wherein the usage value comprises a usage count or a usage rate, and wherein the usage value is indicative of indicative of at least 

As per claim 17, McElvain teaches wherein generating the usage value is conducted by one or more metering circuits on the processor (par. 0046, count of how many times a particular hardware sub-design has been executed is generated by a clock circuit 525).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Balster in view of McElvain as applied to claim 1, and further in view of Battyani et al. (U.S. Pub. No. 20130226764 A1). 
Battyani was cited in a previous Office Action.

As per claim 3, Balster and McElvain teaches the limitations of claim 1. McElvain further teaches generation of the usage values are conducted deterministically (par. 0046 “clock circuit” generates a count of how many times a particular hardware sub-design has been executed. That is, usage value is determined based on actual number of times the hardware is executed or a current time value which are deterministic). 
Balster and McElvain does not expressly teach wherein processing the first digital bit stream with the plurality of circuits … conducted deterministically.
However, Battyani teaches wherein processing the digital bit stream with the deterministically (par. 0066, the FPGA is configured processes any data source deterministically).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Balster and McElvain to incorporate the method of processing source data deterministically as set forth by Battyani as this would enable such system to ensure fair and deterministic processing of data and deliver deterministic results. 

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Balster in view of McElvain as applied to claim 1, and further in view of Sirota et al. (U.S. Patent No. 8,321,558 B1).
Sirota was cited in a previous Office Action.

As per claim 4, Balster and McElvain teaches the limitations of claim 1. Balster and McElvain does not expressly teach: aggregating a plurality of usage values.
However, Sirota teaches aggregating a plurality of usage values (col. 2, lines 24-25 … determining the aggregate usage of one or more types of computing resources).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Balster and McElvain to include the method aggregating usage of compute resources across multiple compute nodes as set forth by Sirota because it would provide determining an aggregate of usages of the IP block/circuits of the FPGA, in order to determine the total usage value 

As per claim 8, Sirota further teaches wherein the usage value is indicative of an aggregation of execution of one or more of the plurality of circuits (col. 2, lines 24-25 … determining the aggregate usage of one or more types of computing resources; col. 27, lines 60-61, FPGAs).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Balster in view of McElvain as applied to claim 1, and further in view of Fine et al. (U.S. Pub. No. 20150301570 A1).
Fine was cited in a previous Office Action.

As per claim 5, Balster and McElvain teaches the limitations of claim 1. Balster and McElvain does not expressly teach wherein generating the usage value is conducted by one or more metering circuits on the processor.
However, Fine teaches wherein generating the usage value is conducted by one or more metering circuits on the processor (par. 0067 a sensor on an FPGA measures usage of voltages as activity information associated with the FPGA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Balster and McElvain by incorporating a measuring circuit on an FPGA as set forth by Fine because it would enable for measuring the usage of voltages by FPGAs in such system, with predictable results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Balster in view of McElvain as applied to claim 1, and further in view of Katsumata et al. (U.S. Pub. No. US 20120096455 A1).
11.	Katsumata was cited in a previous Office Action.

As per claim 6, Balster and McElvain teaches the limitations of claim 1. Balster and McElvain does not expressly teach wherein the usage value is indicative of a time interval.
However, Katsumata teaches wherein the usage value is indicative of a time interval (para. 0172 … the usage management unit executes Information collection at predetermined time intervals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Balster and McElvain by include usage management unit as set forth by Katsumata because it would provide for collecting usage information at predetermined time intervals.

Response to Arguments
Applicant's arguments filed 04/07/2021 have been fully considered but they are not persuasive.
(1) The applicant argues in page 6 for claim 1 that “Balster et al. simply describes and discloses the prior art concept of utilizing FPGA circuits in conjunction with processors to carry out specific functions”, Balster “simply describe the existence of the 

As per arguments in point 1, the examiner respectfully submits, that while, Balster discloses in par. 0024-0026, a processor 32, Fig. 1, configured to receive and execute code/data such as those stored in memory 40 e.g. encode logic , decode logic etc., Balster also teaches, par. 0056, that it should be understood that while the wavelet transform logic 40d, the quantization logic 40e, the encoding logic 40f, and the decoding logic 40g have been described as part of the non-transitory memory component 40 of the image processing system 10, each of these logic blocks may be implemented as one or more logic blocks in a field programmable gate array (FPGA) that operates with a hardware description language (e.g., VHDL, Verilog, etc.). That is, each of the logic blocks can be implemented as circuits of a field programmable gate array (FPGA) configured as a processor to process data in parallel. Furthermore, par. 0065 describes transmitting image data tiles to the FPGA 550, via input/output pins, wherein the tiles are quantized, segment into plurality of code blocks, and encoded in parallel to produce 

 (2) The applicant appears to argue in page 7 for claim 1 that McElvain does not teach “generating a usage value indicative of execution of at least one of the plurality of circuits consuming the first digital bit stream”. 

As per arguments in point 2, the examiner respectfully disagrees because the combination of prior art reasonably teaches the limitations as claimed. For example, McElvain, par. 0046, The clock circuit 525 may store a new value e.g., a count of how many times a particular hardware sub-design has been executed, or the current date/time, etc. which is equivalent to generating a usage value of a particular sub-design that executes on IP blocks of field programmable gate array (FPGA). Thus, it would have been obvious to one of ordinary skill to incorporate such technique to the teaching of Balster in order to provide for measuring a cost/usage of processing data. 

(3) The applicant argues in page 7 for claim 3 that . the Office has not sufficiently articulated why one skilled in the art would combine Battyani with the teachings of Balster et al. and McElvain.”

As per arguments in point 3, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one 

(4) The applicant argues in page 8 for claim 4 that “While aggregate monitoring is discussed in the Sirota et al. reference, nothing suggests this would be combined with a computing process described in independent claim 1”.

As per arguments in point 4, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 
Sirota reasonably teaches/suggests, col. 2, lines 24-25, methods for aggregating a plurality of usage values for programs executing on computing nodes. Aggregating, for example would provide for determining total usage value across circuits of the FPGA. Thus, Applicant’s arguments are unpersuasive.

(5) The applicant argues in page 8 for claim 5 “Applicant maintains that this is unrelated to the metering circuits used in the claimed process. More significantly, this does not provide sufficient teaching to support the pending obviousness rejection of claim 5”

As per point 5, Applicant appears to attack the reference individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Nevertheless, in this case, the combination of Blaster and McElvain teach generating a usage value described in claim 1. The combination of Blaster and McElvain did not expressly disclose a metering circuit to measure usage value. However, Fine, par. 006, discloses a sensor circuit [equiv. to metering circuit] that measures a usage of a voltage a within a FPGA. Therefore, it would have been obvious to modify the teaching of Blaster and McElvain to include a sensor/metering circuit to enable for measuring of usage values of the circuits of the FPGA. Thus, Applicant’s arguments are unpersuasive.

(6) The applicant argues in page 9 for claim 6 that “Applicant asserts that the 
As per point 6, the examiner respectfully submits that Katsumata, clearly teaches, par. 0172 … the usage management unit executes Information collection at predetermined time intervals. Further, par. 0091-0092, discloses a usage record management table including execution count field indicating how many times the application was executed during a predetermined period [which is indicative of a time interval]. Therefore, Applicant’s arguments are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 20060294059 A1 teaches intelligent data storage and processing using FPGA devices.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195